DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive.
The examiner respectfully disagree the argument of claim 1, 2, 4 and 5. Regarding claim language in claim 1, “disallow manual switching of the display content while the operation device is operated” and the teaching of Betancourt (US 20180088661, hereinafter Betancourt, already of record) “ECU may disable user interface elements to prevent access to one or more telematics devices 132 during operation of the vehicle”, it would be obvious to one of ordinary skill in the art to have modified the wok vehicle with the feature of disabling switching or disabling access of certain function of the machine or vehicle for the purpose of increasing operational safety.
The previous rejections still apply to the rest of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (WO2015125979A1, already on record, hereinafter Machida. The numbers of lines refers to the machine translation attached) in view of Krishnan (US20160023602, hereinafter Krishnan, already of record), and further in view of Betancourt (US20180088661, hereinafter Betancourt, already of record).
	Regarding claims 1 and 5 (currently amended), Machida teaches a work vehicle and a control system for a work vehicle comprising:
a work implement (See at least Machida: Fig. 1);
(See at least Machida: Fig. 2, Page 4, lines 144-146; Page 4, lines 157-160);
a display unit on which the bird's-eye-view image around the work vehicle can be displayed (See at least Machida: Fig. 4, element 61, Page 6, lines 218-221; Fig. 3, element 54, Fig. 4); and
a controller configured to control a display content on the display unit (See at least Machida: Fig. 3, element 53, Page 6, lines 232-235),
the controller being configured to
keep displaying the bird's-eye-view image when an operation of the operation device is sensed in a state where the display unit displays the bird's-eye-view image (See at least Machida: Fig. 9a and 9b, Page 9, lines 358-371), and
cause the display unit to display the bird's-eye-view image when the operation of the operation device is sensed in a state where the display unit does not display the bird's-eye- view image (See at least Machida: Page 11, lines 451-456),
wherein the display content on the display unit can be manually switched between the bird’s-eye-view image and vehicle body information about the work vehicle… for actuating the work implement (See at least Machida: Page 9, lines 339-340; Page 12, lines 463-469)… for actuating the work implement (See at least Machida: Fig. 1).
Yet, Machida does not explicitly teach: 
…while the operation device is not operated…, and     
the controller is configured to disallow manual switching of the display content from the bird’s-eye-view image while the operation device is operated...
However, in the same field of endeavor, Krishnan teaches:
…while the operation device is not operated (See at least Krishnan: Para. 0056; Para. 0066), and…
(see at least Krishnan: Para. 0066).
Although Machida in combination with Krishnan teaches manually switching between the bird's-eye- view image and vehicle body information while not in operation, Machida in combination with Krishnan does not explicitly teach: 
the controller is configured to disallow manual switching of the display content from the bird’s-eye-view image while the operation device is operated.
However, in the same field of endeavor, Betancourt teaches:
the controller is configured to disallow manual switching of the display content from the bird’s-eye-view image while the operation device is operated (See at least Betancourt: Para. 0036).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the work vehicle and the control system for a work vehicle of Machida in combination with Krishnan, to incorporate no switching while in operation, as taught by Betancourt, for the benefit of reducing driver distractions, encouraging safe driving habits, thereby to increase safety (see at least Krishnan: Para. 0023).

	Regarding claim 2, Machida in combination with Krishnan and Betancourt teaches the work vehicle according to claim 1, wherein
when it is sensed that the operation device is at a neutral position, the controller keeps displaying the bird's-eye-view image (See at least Machida: Fig. 9a, Page 8, lines 314-316).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Machida in view of Krishnan, further in view of Betancourt as applied to claim 1 above, and further in view of Ariga et al. (US 20100277590, already of record, hereinafter Ariga).
Regarding claim 4, Machida in combination with Krishnan and Betancourt teaches the work vehicle according to claim 1.
Yet, Machida in combination with Krishnan and Betancourt does not explicitly teach:
the controller is configured to control an actuation of the work vehicle, and 
when the display unit does not display the bird's-eye-view image, the controller allows the actuation of the work vehicle after a lapse of a prescribed time period since the bird's-eye- view image is displayed on the display unit.
However, in the same field of endeavor, Ariga teaches:
the controller is configured to control an actuation of the work vehicle (See at least Ariga: Fig. 2, element 17, Para. 0021), and
when the display unit does not display the bird's-eye-view image, the controller allows the actuation of the work vehicle after a lapse of a prescribed time period since the bird's-eye- view image is displayed on the display unit (See at least Ariga: Fig. 3, elements S3, S4 and S5, Para. 0027; Para. 0028; Para. 0029; Para. 0030).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the work vehicle of Machida in combination with Krishnan and Betancourt, to incorporate delay operation after displaying image, as taught by Ariga, for the benefit of ensuring operation safety (see at least Ariga: Para. 0030).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663